Name: COMMISSION REGULATION (EC) No 146/98 of 21 January 1998 on issuing A2 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 17/2322. 1. 98 COMMISSION REGULATION (EC) No 146/98 of 21 January 1998 on issuing A2 export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 610/97 (2), and in par- ticular Article 3(4) thereof, Whereas Commission Regulation (EC) No 8/98 (3) sets the indicative refund rates and the indicative quantities for A2 export licences, other than those applied for in the context of food aid; Whereas, for oranges, tomatoes, lemons and apples, in view of the economic situation in the various destination groups indicated in the Annex to Regulation (EC) No 8/98 and taking account of information received by operators via their applications for A2 licences, the defini- tive refund rates should be set at a different rate from the indicative rates; whereas the percentages for the issuing of licences for the quantities applied for should also be set; whereas the definitive rates may not be more than double the indicative rates; Whereas, pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications for rates in excess of the corre- sponding definitive rates shall be considered null and void, HAS ADOPTED THIS REGULATION: Article 1 1. For A2 export licences for which applications have been submitted pursuant to Article 1 of Regulation (EC) No 8/98, the actual date of application referred to in the second subparagraph of Article 3(1) of Regulation (EC) No 2190/96 is hereby set at 22 January 1998. 2. The licences referred to in the first paragraph shall be issued at the definitive refund rates and at the per- centages for the quantities applied for as indicated in the Annex to this Regulation. 3. Pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications referred to in the first paragraph for rates in excess of the corresponding definitive rates set out in the Annex shall be considered null and void. Article 2 This Regulation shall enter into force on 22 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 93, 8. 4. 1997, p. 16. (3) OJ L 3, 7. 1. 1998, p. 5. ¬ ¬EN Official Journal of the European CommunitiesL 17/24 22. 1. 98 ANNEX Product Destination orgroup of destinations (1) Definitive refund rates (ECU/tonne net) Percentages for the issuing of licences Tomatoes F 12 51 % Oranges XYC 25 86 % Lemons F 29 100 % Table grapes F   Apples X 23 94 % Y 6 73 % (1) The destination codes are defined as follows: X: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. Y: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. Z: African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia. C: Switzerland, Czech Republic, Slovakia. D: Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica. E: All destinations except Switzerland. F: All destinations.